bakDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-2, 4, 6-7, 13, 16 and 18 are amended.

Status of Previous Rejections
	The previous rejection of claim 13 under 112(b) as being indefinite for failing to particularly point and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 13. The previous rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 00/34541) in view of Pons et al. (US 4,248,629) is withdrawn in view of the Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 5, claim 1 recites “niobium and/or tantalum between 0.6% and 2%” meaning the entire content of niobium is not 0.6% and not 2.0%, but a value in between. However, claim 5 recites “less than or equal to 2%” indicating the niobium may be 2% which would fails to further limit claim 1. 
In regard to claim 11, claim 1 recites “niobium and/or tantalum between 0.6% and 2%” meaning the entire content of niobium would not be 0.6% and would not be 2.0%, but a value in between. However, claim 11 recites “niobium and tantalum is greater than 0.6% and less than or equal to 2%” indicating that the tantalum and/or niobium may be 2%, which would fail to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Richthofen et al. (CA 2 740 160) with evidence from The ASM Specialty Handbook (pg. 302-304). 

In regard to claims 1 and 16, Von Richthofen et al. (CA ‘160) discloses nickel base alloys and a method for forming such alloys by selecting the following components and casting them into an alloy wherein the alloys have compositions relative to that of the instant invention as set forth below (abstract, page 2 and page 3). 
Element
Instant Claim
(weight percent)
Von Richthofen et al. (CA ‘160)
(weight percent)
Overlap
Cr
greater than 23 - 32
28 – 33 
 28 – 32 
Al
between 3.5 and 6
2 – 6 
between 3.5 and 6
C
between 0.4 and 0.7
0.4 – 0.6 
greater than 0.4 – 0.6
Ti
between 0.05 and 0.3
0 – 1 
between 0.05 and 0.3
Nb
between 0.6 and 2
0 – 1.5 
greater than 0.6 – 1.5
REM and/or Hf
between 0.002 and 0.1
0 – 1 
between 0.002 and 0.1
Si
between 0 and 0.5
0 – 2 
between 0 and 0.5
Mn
between 0 and 0.5
0 – 2 
between 0 and 0.5
W
between 0 and 2
0 – 1 
greater than 0 – 1 
Ni
between 30 and 60 
Balance (26.9 – 54.6)
greater than 30 – 54.6
Fe
Balance 
(greater than 0 – 42.448) 
15 – 25 
15 – 25 


	The Examiner notes that the amounts of chromium, aluminum, carbon, titanium, niobium, rare earth metals, silicon, manganese, iron and nickel for the alloys disclosed by Von Richthofen et al. (CA ‘160) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, aluminum, carbon, titanium, niobium, rare earth metals, silicon, manganese, iron and nickel from the amounts disclosed by Von Richthofen et al. (CA ‘160) because Von Richthofen et al. (CA ‘160) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “for use at a given operating temperature (Ts) between 900⁰C and 1200⁰C” in claim 1 and  “having less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an alpha prime chromium-rich phase, after subjecting the alloy to an operating temperature (Ts)” in claim 1, Von Richthofen et al. (CA ‘160) discloses heating samples of a substantially similar composition to 1000⁰C during operation (page 6) and does not require the presence of 1 volume 
	With respect to the recitation “the method comprising selecting the respective weight percentages of aluminum xAl, nickel xNi, chromium xCr, titanium xTi, carbon xC, niobium xNb, tantalum xTa, silicon xSi and manganese xMn so that the alloy has less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an intermetallic B2-NiAl phase and less than 1% by volume of an alpha prime rich in chromium, after subjecting the alloy to an operating temperature (Ts)” in claim 16, the Examiner notes that neither Von Richthofen et al. (CA ‘160) nor the ASM Specialty Handbook require the presence of B2-NiAl or alpha prime chromium-rich phase and therefore Von Richthofen et al. (CA ‘160) with evidence from the ASM Specialty Handbook would read on the claim. Additionally, the Examiner notes that since Von Richthofen et al. (CA ‘160) with evidence from the ASM Specialty Handbook disclose subjecting a substantially similar composition to the same condition, the same or a substantially similar microstructure would be expected. MPEP 2112.01 I.
	With respect to the recitation “austenitic alloy” in claim 1, Von Richthofen et al. (CA ‘160) does not specify wherein the alloy would be austenitic. 
	The ASM Specialty Handbook teaches that all nickel base alloys would have an austenitic phase (page 302, middle column).
	Therefore, it would be expected that the nickel base alloys, as disclosed by Von Richthofen et al. (CA ‘160), would have an austenitic phase, as disclosed by the ASM Specialty Handbook (page 302, middle column). 
	With respect to the recitation “for use at a given operating temperature (Ts) between 900⁰C and 1200⁰C” in claim 16, although this recitation is an intended result of the method of forming and Von Richthofen et al. (CA ‘160) indicates that alloys would be used pyrolysis of hydrocarbons at 1000⁰C (page 6), this recitation would not further limit the steps of forming. MPEP 2111.02 II.

	With respect to the recitation “wherein the weight percentage of nickel xNi is defined by solving second degree equations (E3, E4) resulting from the relationships (R3, R4) linking the weight percentages of the alloy elements and the operating temperature Ts” in claim 3, Von Richthofen et al. (CA ‘160) as evidenced by the ASM Specialty Handbook disclose substantially similar alloy compositions. Therefore, the claimed amount nickel would be expected. MPEP 2112.01 I.
	With respect to the recitation “wherein the weight percentage of nickel xNi is between a value (X), greater than 30%, consisting of the largest value between the solutions (X’,X”) of equations (E3, E4), and a value X plus ten (X+10)” in claim 4, Von Richthofen et al. (CA ‘160) as evidenced by the ASM Specialty Handbook discloses that the balance would be nickel and this works out to be about 26.9 to 54.6 weight percent and since Von Richthofen et al. (CA ‘160) as evidenced by the ASM Specialty Handbook discloses substantially similar compositions, this property would be expected. MPEP 2112.01 I.

In regard to claim 6, Von Richthofen et al. (CA ‘160) discloses 3 to 4.5 weight percent aluminum, which overlaps the range of the instant invention (abstract and page 2). 
In regard to claim 7, Von Richthofen et al. (CA ‘160) discloses 3 to 4.5 weight percent aluminum, which overlaps the range of the instant invention (abstract and page 2). 
In regard to claim 8, Von Richthofen et al. (CA ‘160) discloses 28 to 33 weight percent chromium, which overlaps the range of the instant invention (abstract and page 2)
	With respect to the recitation “wherein the weight percentage of chromium in the alloy is less than 28%” in claim 9, Von Richthofen et al. (CA ‘160) discloses 28 to 33 weight percent chromium (abstract and page 2). The Examiner notes that 28 weight percent chromium would be close enough to less than 28 weight percent chromium as claimed to establish prima facie obviousness. MPEP 2144.05 I. 
	In regard to claim 10, Von Richthofen et al. (CA ‘160) discloses up to 0.5 weight percent cerium and up to 0.5 weight percent yttrium, which would encompass the range of the instant invention  (abstract and page 2). 
	In regard to claim 11, Von Richthofen et al. (CA ‘160) discloses 0 to 1.5 weight percent of niobium plus tantalum, which overlaps the range of the instant invention (abstract and page 2). 
	In regard to claim 12, Von Richthofen et al. (CA ‘160) discloses 3 to 4.5 weight percent aluminum, which overlaps the range of the instant invention, which overlaps the range of the instant invention (abstract and page 2).
	With respect to the recitation “wherein the weight percentage of chromium in the alloy is less than 30%” in claim 13, Von Richthofen et al. (CA ‘160) discloses 28 to 33 weight percent chromium, which overlaps the range of the instant invention (abstract and page 2).
prima facie obviousness. MPEP 2144.05 I.
	In regard to claim 15, Von Richthofen et al. (CA ‘160) discloses up to 0.5 weight percent cerium and up to 0.5 weight percent yttrium, which would encompass the range of the instant invention  (abstract and page 2).
With respect to the recitation “wherein the nickel weight percentage xNi is defined by solving the second degree equations (E3, E4) resulting from the relationships (R3, R4) linking the weight percentages of the alloy elements and the operating temperature Ts, and wherein the nickel weight percentage xNi is between a value (X), greater than 30%, consisting of the largest value between the solutions (X’,X”) of the equations (E3, E4) and a value increased by ten (X+10)” in claim 18, Von Richthofen et al. (CA ‘160) with evidence from the ASM Specialty Handbook disclose substantially similar alloy compositions with nickel at 26.9 to 54.6 weight percent. Therefore, the claimed amount nickel would be expected. MPEP 2112.01 I.
In regard to claim 19, Von Richthofen et al. (CA ‘160) discloses 3 to 4.5 weight percent aluminum, which overlaps the range of the instant invention (abstract and page 2). 
In regard to claim 20, Von Richthofen et al. (CA ‘160) discloses 3 to 4.5 weight percent aluminum, which overlaps the range of the instant invention (abstract and page 2). 

Response to Arguments
	Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796